                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


UNITED STATES OF AMERICA

v.                              CRIMINAL ACTION NO. 2:15-00112

CHRISTOPHER E. STRICK


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


            On May 30, 2019, the United States of America appeared

by Ryan Saunders, Assistant United States Attorney, and the

defendant, Christopher E. Strick, appeared in person and by his

counsel, Gary Collias, for a hearing on the petition seeking

revocation of supervised release and amendments thereto

submitted by United States Probation Officer Dylan Shaffer.      The

petition had previously been held in abeyance by the court with

findings made thereto, as noted in the court’s order of January

18, 2019.    The defendant commenced a three-year term of

supervised release in this action on August 4, 2016, as more

fully set forth in the Judgment Including Sentence Under the

Sentencing Reform Act entered by the court on October 2, 2015.


            The court heard the admissions of the defendant and

the representations and argument of counsel.
          For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence, in addition to the

findings previously made by the court as noted in the January

18, 2019 order, that the defendant has violated the conditions

of supervised release in the following respects:   (1) the

defendant failed to comply with the probation officer’s

directions regarding substance abuse treatment in that he only

attended about one-half of the counseling sessions since

February 25, 2019, and did not attend any substance abuse

treatment as scheduled since April 23, 2019, and further failed

to submit urine screens as instructed by the probation officer

on February 21 and 25, 2019, March 5, 13, and 25, 2019, and

April 4, 10, 15, 22, and 25, 2019, and failed to report for

treatment programming on April 24 and 25, 2019; (2) on April 6,

2019, the defendant was found in possession of drug

paraphernalia; and (3) also on April 6, 2019, the defendant was

questioned by members of the Charleston, West Virginia Police

Department, of which he failed to notify the probation officer;

all as admitted by the defendant on the record of the hearing

and all as set forth in the amendments to the petition on

supervised release.



                                2
           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

SIX (6) MONTHS, to be followed by a term of thirty (30) months

of supervised release upon the same terms and conditions as

heretofore and the special condition that he participate in, and

successfully complete, substance abuse counseling and treatment

as directed by the probation officer.


           The defendant was remanded to the custody of the

United States Marshal.



                                 3
          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                    DATED:   May 31, 2019




                                4
